Citation Nr: 1427531	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These issues come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 30 percent for PTSD.

A TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that the Veteran's private physician, in a February 2010 statement, asserted that the Veteran's PTSD rendered him unemployable. The question of TDIU is thus raised by the record and the issues on the title page herein are captioned to reflect such.

Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, a May 2014 brief submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the issue of entitlement to a TDIU is raised by the record. On remand, the Veteran should be provided appropriate notice and asked to submit evidence regarding his last employment.

The most recent VA treatment records associated with the claims file are dated in July 2009. Also, the Veteran has supplemented the record with private treatment records, the most recent of which are dated in February 2010. On remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file, and he should be provided an opportunity to supplement the record with his updated private treatment records or seek VA's assistance in obtaining such. 
The Veteran's most recent VA psychiatric examination is dated in April 2009, more than five years ago. The Veteran's representative, in his May 2014 brief, specifically asserted that the report of the April 2009 VA examination was "stale" and a new VA examination is warranted. On remand, the Veteran should be afforded a new VA examination to determine the severity of his PTSD and its impact on his employability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with The Veterans Claims Assistance Act of 2000 (VCAA).

2. Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Provide the Veteran an opportunity to supplement the record with private treatment records dated since February 2010. Provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and inform that VA will assist him in obtaining such records if he so chooses.

4. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Salisbury, North Carolina, dated from July 2009 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

5. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his PTSD. The examiner should note all relevant pathology and all indicated tests should be conducted. The examiner should describe the functional impairment of the Veteran's PTSD and specifically address how such impacts his employability.

The claims file should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The examiner should consider the full record, to include the Veteran's lay statements as to his PTSD symptoms and his employability, if any. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



